NUMBER 13-15-00164-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


CITY OF BAY CITY,                                                            Appellant,

                                           v.

SHIRLEY KNAPP, ET AL.,                                                      Appellees.


                    On appeal from the 23rd District Court
                        of Matagorda County, Texas


                         ORDER ABATING APPEAL
               Before Justices Garza, Benavides, and Perkes
                                Per Curiam

      This cause is before the Court on appellant’s unopposed “Motion to Abate Appeal

and Filing of Clerk’s Record.” Appellant requests the appeal be abated for 60 days to

allow the parties to finalize settlement, and requests that the due date for filing of the

clerk’s record be extended until July 13, 2015.
      The Court, having examined and fully considered the documents on file and the

unopposed motion to abate, is of the opinion that the unopposed motion to abate the

appeal pending finalization of settlement should be granted. The motion to abate the

appeal is GRANTED and this appeal is ordered ABATED until July 10, 2015. The clerk’s

record was filed on May 5, 2015. Accordingly, appellant’s motion to extend the deadline

for filing the clerk’s record is DISMISSED AS MOOT.

      The Court directs appellant to file, on or before July 10, 2015, either (1) a motion

to reinstate the appeal, or (2) a motion to dismiss the appeal pursuant to settlement.

                                                       PER CURIAM


Delivered and filed the
12th day of May, 2015.




                                            2